               IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION




UNITED STATES OF AMERICA,


V.                                               Case No.   CR417-208


TINA MARIE ADKINS,
                  Defendant.




UNITED STATES OF AMERICA,


V.                                               Case No.   CR418-209


DEANDRE WIGGINS,
                  Defendant.                                       r>
                                                                   1—
                                                                   ."tn     CTfJ
                                                                                       cr



                                                                            X3



                                 ORDER
                                                                           T)
                                                                                            ■' o
                                                                                      ,o

     Justin D. Maines, counsel of record for defends                      inr^h^o
                                                                           CD      ' --l:
                                                                       ro .
above-styled cases, has moved for leave of absence. T^e            Court IS



mindful that personal and professional obligations require the

absence   of    counsel   on   occasion.   The    Court, however, cannot

accommodate its schedule to the thousands of attorneys who practice

within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent these cases from going forward; all discovery shall
